Citation Nr: 1827125	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  13-18 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a disability manifested by nosebleeds.

2. Entitlement to service connection for a left long finger disorder.

3. Entitlement to service connection for a dental disorder, to include grinding the teeth, locking of the jaw, and temporal mandibular joint disorder (TMJ).

4. Entitlement to service connection for headaches, to include secondary to a dental disorder.


ORDER

The appeal as to the issue of entitlement to service connection for a disability manifested by nosebleeds is dismissed.

The appeal as to the issue of entitlement to service connection a left long finger disorder is dismissed.

Entitlement to service connection for a dental disorder, to include grinding the teeth, locking of the jaw, and temporal mandibular joint disorder (TMJ), is granted.

Entitlement to service connection for headaches, to include secondary to a dental disorder, is granted.


FINDINGS OF FACT

1. At a December 2017 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection for a disability manifested by nosebleeds.

2. At a December 2017 Board hearing, the Veteran indicated that it was his intent to withdraw the appeal for entitlement to service connection a left long finger disorder.

3. The Veteran's a dental disorder, to include bruxism, locking of the jaw, and TMJ disorder is etiologically related to an in-service injury, event, or disease.

4. The Veteran's headaches are related to his service connected bruxism.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection for a disability manifested by nosebleeds have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal of an appeal by the appellant on the issue of entitlement to service connection a left long finger disorder have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for service connection for a dental disorder, to include bruxism, locking of the jaw, and TMJ disorder have been met.38 U.S.C. § 1101, 1110, 1131, 1154, (West 2014); 38 C.F.R. § 3.303, 3.304 (2017).

4. The criteria for service connection for service connection for headaches, secondary to service-connected bruxism have been met. 38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from December 2006 until December 2010.

These matters before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in March 2011 by the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C. § 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Entitlement to service connection for a disability manifested by nosebleeds and a left long finger disorder.

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (4). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, the Veteran, at the December 2017 Board hearing indicated that it is his intent to withdraw the appeals for entitlement to service connection for a disability manifested by nosebleeds and a left long finger disorder. (See Board hearing transcript page 3). Specifically, the Veteran's representative explained the Veteran's desires to "go forth with two out of the four issues", namely the issues of entitlement to service connection for a dental disorder and headaches. Additionally, in a November 2017 correspondence, the Veteran noted that he was satisfied with VA's rating decisions, except in regard to the issues of entitlement to service connection for a dental disorder and headaches. Thus, there remain no allegations of errors of fact or law for appellate consideration on the issues of entitlement to service connection for a disability manifested by nosebleeds and a left long finger disorder. Accordingly, the Board does not have jurisdiction to review the issues of Entitlement to service connection for a disability manifested by nosebleeds and a left long finger disorder.

Entitlement to service connection for a dental disorder, to include grinding the teeth, locking of the jaw, and TMJ.

The question for the Board is whether the Veteran's has a dental disorder, to include grinding the teeth, locking of the jaw, and TMJ disorder that is etiologically related to, or aggravated by, an in-service disease or injury. 

The Board finds that the competent, credible, and probative evidence establishes that the Veteran's TMJ is etiologically related to, or aggravated by, his active military service.

The Board notes that the Veteran is considered competent to report the observable manifestations of his claimed disability. See Charles v. Principi, 16 Vet. App. 370, 374 (2002). The Veteran has consistently asserted that he has experience jaw popping and pain since military service.

The claims folder reflects during service, the Veteran was afforded a VA examination under the Benefits Delivery Discharge program in July 2010. The examination diagnosed the Veteran with nocturnal bruxing, noting the Veteran's complaints of grinding his teeth and the locking of his jaw.

In an October 2016 VA examination, the examiner report noted the Veteran's previous diagnosis and treatment for nocturnal bruxing, articular disc disorder and TMJ. The examiner opined that the Veteran's TMJ was at least likely as not incurred in or caused by his military service. The examiner noted that the Veteran continues to have signs and symptoms of TMJ and bruxism. Additionally, the examiner concluded that the Veteran's claimed condition of grinding his teeth (bruxism) was at least likely as not incurred in or caused by his military service. 

In a January 2017 examination, the examiner concluded that the Veteran's claimed condition of grinding his teeth, locking of his jaw, and TMJ were at least likely as not incurred in or caused by his military service.

Further, a June 2017 VA examiner concluded that the Veteran's teeth grinding condition is was at least likely as not incurred in or caused by his military service. The examiner explained that the Veteran had a diagnosis of teeth grinding prior to separating service and subsequently was diagnosed and treated for TMJ disorder.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for a dental disorder, to include bruxism (grinding the teeth), locking of the jaw, and TMJ disorder, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for a dental disorder, to include bruxism, locking of the jaw and TMJ disorder is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Entitlement to service connection for headaches, to include secondary to a dental disorder

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310 (a), (b).

The question for the Board is whether the Veteran's current diagnosis of headaches is caused or aggravated by a service-connected disability.

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran's headaches are the result of the Veteran's service-connected dental disability.

An August 2010 VA examination report noted the Veteran with headaches with its onset occurring in 2007. 

In a January 2017 VA examination report, the examiner concluded that the Veteran's current headache condition is at least as likely as not proximately due to or the result of the Veteran's service-connected dental condition, namely bruxism. The examiner explained that medical literature supports that headaches are associated with bruxism. Citing a medical study, the examiner explained that nocturnal bruxism should not be overlooked as an etiologic factor in muscular headaches.

In light of the objective clinical medical evidence, and the Veteran's credible and competent statements in support of the claim, the Board finds that the evidence supports service connection for headaches. See 38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Accordingly, service connection for headaches is granted. 38 U.S.C. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	Brandon A. Williams, Associate Counsel

Copy mailed to:  [Disabled American Veterans]
Department of Veterans Affairs


